Exhibit 10.2
Description of post-employment medical and prescription drug benefits
On September 17, 2009, the Board of Directors of National Fuel Gas Company (the
“Company”) voted to provide to Matthew D. Cabell post-employment medical and
prescription drug benefits, subject to certain conditions. Mr. Cabell is
President of Seneca Resources Corporation (“Seneca”), the Company’s natural gas
and oil exploration and production subsidiary. As a threshold eligibility
requirement, Mr. Cabell must be employed in good stead at Seneca or another
subsidiary of the Company until at least March 20, 2018. These benefits will be
provided, if at all, at the time Mr.Cabell’s employment ceases, subject to the
same terms and conditions, including at the same monthly cost to him and with
the same levels and types of benefits, if any, as may then be applicable to
retiring officers of the Company’s utility subsidiary. The Company may from time
to time in its sole discretion revise or eliminate, in whole or in part, the
benefits to be provided to Mr. Cabell in the same manner and to the same extent
as the benefits to be provided to officers of the Company’s utility subsidiary.
In addition, Mr. Cabell will forfeit these benefits if he resigns on or before
March 20, 2018 or if the Company or one of its subsidiaries terminates his
employment at any time.

